      Case 3:19-cv-00844-N Document 1 Filed 04/04/19              Page 1 of 5 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


ALLSTATE FIRE AND CASUALTY                     §
INSURANCE COMPANY, A/S/O TERRY                 §
HOBBS,                                         §
                                               §
       Plaintiff,                              §
                                               §
vs.                                            §        CIVIL ACTION NO. 3:19-cv-844
                                               §
BRADFORD WHITE CORPORATION,                    §                  Jury Demand
                                               §
       Defendant.                              §


                                  NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS:

                                       I.
                          COURT AND PARTY INFORMATION

       1.      BRADFORD WHITE CORPORATION is the defendant in a civil action

commenced on March 4, 2019 in the County Court at Law No. 4 in and for Dallas County,

Texas, entitled Allstate Fire and Casualty Insurance Company, a/s/o Terry Hobbs, Cause No.

CC-19-01331-D ("State Court Action"). Pursuant to Rule 81.1 of the United States District

Court for the Northern District of Texas Local Rules, copies of the (1) Court Docket Sheet; (2)

Plaintiff's Original Petition; (3) Issue Citation to Bradford White Corporation; (4) Return of

Service; (5) Defendant's Original Answer and (6) Court Dismissal Letter are attached hereto and

constitute all process, pleadings and orders served in the State Court Action. See Index of State

Court Documents attached hereto. The address for the County Court at Law No. 4 in and for




NOTICE OF REMOVAL                                                                               PAGE 1
                                                                            6948703 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 1 Filed 04/04/19                 Page 2 of 5 PageID 2


Dallas County, Texas is as follows: George L. Allen, Sr. Courts Building, 600 Commerce Street,

5th Floor, West Tower, Dallas, Texas 75202.

       2.      Plaintiff in the State Court Action is Allstate Fire and Casualty Insurance

Company, as Subrogee of Terry Hobbs ("Plaintiff"). Plaintiff is represented by Paul Vigushin

(Texas Bar No. 00797600) of the Law Offices of Paul Vigushin, P.C., 2201 N. Central

Expressway, Suite 115, Richardson, Texas 75080, (972) 705-9911, paul@pv-law.com. Bradford

White Corporation ("Defendant") is the defendant in the State Court Action and is represented by

Kenneth C. Riney (Texas Bar No. 24046721) and Johnathan D. Jordan (Texas Bar No.

24100509) of Kane Russell Coleman Logan PC, 1601 Elm Street, Suite 3700, Dallas, Texas

75201, (214) 777-4200, kriney@krcl.com, jjordan@krcl.com.

       3.      Defendant requested a trial by jury in the County Court at Law No. 4 in and for

Dallas County, Texas, and the jury fee has been paid.

                                           II.
                                   STATE COURT ACTION

       4.      Plaintiff claims that on June 4, 2017, the Bradford White water heater installed in

its insured's home located at 1925 Westcreek Drive, Garland, Texas 75042 failed, allowing water

to escape and flood the insured's home. Plaintiff alleges that Defendant is strictly liable and was

negligent in the design, manufacture and/or distribution of the water heater at issue and that

Defendant breached various express and implied warranties based thereon.

                                          III.
                                 GROUNDS FOR REMOVAL

       5.      Defendant files this Notice of Removal on the grounds of diversity jurisdiction

under 28 U.S.C. § 1332(a). A suit may be removed from state court to federal court on the




NOTICE OF REMOVAL                                                                                PAGE 2
                                                                             6948703 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 1 Filed 04/04/19                  Page 3 of 5 PageID 3


grounds of diversity jurisdiction when the suit involves a controversy between citizens of

different states and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       6.      Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the place where the action is pending. See 28 U.S.C. § 1441. The Dallas Division of the Northern

District of Texas is the United States district and division embracing Dallas County, Texas, the

county in which the State Court Action is pending.

A.     This Notice of Removal is timely filed.

       7.      The citation and petition in this action were served on Defendant on March 7,

2019 by serving Defendant's registered agent. This Notice of Removal is filed within thirty (30)

days of receipt of the citation and petition and is therefore timely filed pursuant to 28 U.S.C.

§ 1446(b).

B.     Complete diversity exists between the parties properly joined.

       8.      This is a civil action that falls under the Court’s original jurisdiction pursuant to

28 U.S.C. § 1332(a) and is one that may be removed to this Court based on diversity of

citizenship in accordance with 28 U.S.C. §§ 1441 and 1446. Complete diversity exists in this

case because Plaintiff and Defendant are citizens of different states.

       (i)     Plaintiff

       9.      As stated in Plaintiff's Original Petition, Plaintiff is an insurance company

licensed to do business in the State of Texas. Plaintiff has filed suit as subrogee of its insured,

Terry Hobbs, a Texas resident. It is the citizenship of the subrogee-insurer and not that of its

insured which controls in analyzing whether parties are diverse. See Navarro Savings Ass'n v.



NOTICE OF REMOVAL                                                                                  PAGE 3
                                                                               6948703 v1 (79686.00024.000)
      Case 3:19-cv-00844-N Document 1 Filed 04/04/19                  Page 4 of 5 PageID 4


Lee, 446 U.S. 458, 460—61 (1980) (diversity jurisdiction based on citizenship of real party in

interest); Indiana Insurance Co. v. Vlaicevic, No. 92 C 41, 1992 WL 191125, at *1-*2 (N.D.Ill.

Aug. 5, 1992) (diversity determination based on citizenship of subrogee). According to the Texas

Department of Insurance, Plaintiff is a company formed under the laws of the State of Illinois,

having its principal place of business now and at the time this action was commenced in

Northbrook, Illinois. Thus, Plaintiff is now and was at the time this action was commenced, a

citizen of the State of Illinois.

        (ii)    Defendant

        10.     Defendant is a corporation formed under the laws of the State of Delaware,

having its principal place of business now and at the time this action was commenced in Ambler,

Pennsylvania. Thus, Defendant is now and was at the time this action was commenced a citizen

of the State of Delaware and the Commonwealth of Pennsylvania.

        11.     As Plaintiff is a citizen of the State of Illinois and not of the State of Delaware or

Commonwealth of Pennsylvania, complete diversity exists pursuant to 28 U.S.C. § 1332.

C.      The amount in controversy requirement is satisfied.

        12.     The amount in controversy in this action, exclusive of interest and costs, exceeds

the sum of $75,000. As reflected in Plaintiff's Original Petition, Plaintiff is putting more than

$75,000 in damages at issue in this action. Specifically, as explicitly stated in Plaintiff's Original

Petition, Plaintiff seeks monetary relief in excess of $200,000, but not more than $300,000. See

Plaintiff's Original Petition, Sec. I. Therefore, the estimate of damages that has been put at issue

in this action by Plaintiff and the amount in controversy in this action exceeds $75,000.

        13.     Removal of the State Court Action is proper pursuant to 28 U.S.C. § 1441, since it

is a civil action brought in a state court, and the federal district courts have original jurisdiction



NOTICE OF REMOVAL                                                                                   PAGE 4
                                                                                6948703 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 1 Filed 04/04/19                 Page 5 of 5 PageID 5


over the subject matter under 28 U.S.C. § 1332(a) because Plaintiff and Defendant are diverse in

citizenship and the amount in controversy exceeds $75,000.

       WHEREFORE, Defendant Bradford White Corporation, pursuant to these statutes and in

conformance with the requirements set forth in 28 U.S.C. § 1446, remove this action for trial

from the County Court at Law No. 4 in and for Dallas County, Texas to this Court on this 4th day

of April, 2019.

                                       Respectfully submitted,

                                       KANE RUSSELL COLEMAN LOGAN PC

                                       By: /s/ Kenneth C. Riney
                                           Kenneth C. Riney
                                           State Bar No. 24046721
                                           kriney@krcl.com
                                           Johnathan D. Jordan
                                           State Bar No. 24100509
                                           jjordan@krcl.com

                                       3700 Thanksgiving Tower
                                       1601 Elm Street
                                       Dallas, Texas 75201
                                       Telephone: (214) 777-4200
                                       Facsimile: (214) 777-4299

                                       ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this the 4th day of April, 2019, a copy of the
foregoing document was filed electronically with the Clerk of Court using the CM/ECF system.
Notice of this filing will be sent to counsel for Plaintiff by operation of the Court’s electronic
filing system, unless counsel for Plaintiff is not registered with the CM/ECF system, in which
case the undersigned certifies that a copy of the foregoing document was sent to counsel for
Plaintiff via certified mail, return receipt requested.


                                             /s/ Kenneth C. Riney
                                             Kenneth C. Riney


NOTICE OF REMOVAL                                                                               PAGE 5
                                                                            6948703 v1 (79686.00024.000)
